DETAILED ACTION
Applicant’s amendments and remarks, filed December 18, 2020, are fully acknowledged by the Examiner. Currently, claims 24, 29-31, 34-36 and 41-50 are pending with claims 1-23, 25-28, 32, 33 and 37-40 cancelled, claims 42-50 newly added, and claims 24, 29, 31, 34-36 and 41 amended. The following is a complete response to the December 18, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 146 in figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inclusion of a first load cell for detecting the force to advance a cutting member and further including a second load cell coupled to the slidable blade member and configured to measure a second force as set forth in claims 43, 44, 46, 47, 49 and 50 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 44, 46, 47, 49 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 43, 46 and 49, claims 43 and 46 require “a second load cell coupled to the slidable blade member and configured to measure a second force required to retract the the slidable blade member in order to transition the end effector between the open position and the closed position”. Claim 49 recites “a second load cell couples to the slidable blade member” and “measuring … a second force required to retract the slidable blade member in order to transition the end effector between the open position and the closed position.”
Upon review of the instant disclosure, it is the Examiner’s position that the required in each of claims 43, 46 and 49 of a second load cell in addition to the first load cell set forth in each respective parent claim fails to comply with the written description requirement because the inclusion of two load cells functioning to measure opposing forces (force on blade member to close jaws and force on blade member to open jaws) was not described in the specification in 
Looking to the instant disclosure, paragraph [0050] establishes the use of a load cell that “can be configured to sense the force required to advance the cutting member through the captured tissue” and that the “system 1000 may monitor the force required to advance the cutting member”. Paragraph [0052] then recites that “the system 1000 may comprise a load cell … configured to sense the force required to retract the slidable blade member at predetermined positions”. 
While the Examiner recognizes that [0050] of the instant disclosure establishes for the sensing of force via a load cell required to advance the cutting member and [0052] establishes sensing force via a load cell required to retract the cutting member, the disclosure is at most unclear as to if the load cell of [0050] is a “first load cell” and the load cell of [0052] is a “second load cell” in addition to that of [0050] to support the subject matter of each of claims 43, 46 and 49. At no time has the Examiner found the disclosure to either implicitly or explicitly support the use of a first and a second load cell at the same time. Further, the instant drawings fail to show any depiction of even a single load cell coupled to the cutting member to establish the inclusion of one or more load cell configured as set forth in claims 43, 46 and 49.
As such, it is for at least the reasoning set forth in the rejection above that the Examiner believes that each of claims 43, 46 and 49 fail to comply with the written description requirement of 35 U.S.C. 112(a). Claims 44, 47 and 50 are rejected due to their dependency on respective claims 43, 46 and 49, and for further limiting claim limitations that fail to comply with the written description required. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 29, 36, 41, 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US Pat. Pub. 2012/0116379 A1 further in view of Zacharias (US Pat. No. 5,720,742).
100 with the blade 174), and a load cell sensor configured to sense a measure of force used to advance the cutting member through captured tissue (see figure 12 with the load cell 550), a memory circuit to store computer-executable instructions for performing a biological material accumulation monitoring process (portion of 140 with a memory circuit as in [0049]), and a processor coupled to the memory circuit, the processor configured to execute the computer-executable instructions (portion of 140 as in [0049] including a microprocessor) to: initiate a first treatment cycle (via input from the user input feature 120 for a first treatment), access the measure of force used during the first treatment cycle to advance the cutting member through the captured tissue using the load cell sensor (to monitor feedback from 550 as in [0073]). Yates fails to specifically contemplate the steps in processor of determining that the measured force exceeds a predetermined threshold and generating an alert based on comparing the measured force value to the predetermined force threshold.  
Zacharias contemplates the use of a load cell to monitor force uses to advance a shaft of a grasping device similar to that of Yates (see 83 being a load cell). Zacharias further provides for the use of force data from the load cell to be compared against a predetermined threshold and for the generation of an alert if the force value exceeds the predetermined force threshold (see col. 6; 8-13 providing for the comparison of force to a pre-set limitation and waring the operator).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the threshold and warning functionality of Zacharias to the system and processor of Yates to provide for the use of the force data from the load cell to monitor the operation of the system. Zacharias specifically teaches that such provides 
  	Regarding claim 29, Yates provides that the end effector further comprises first and second electrodes, (see [0048] with the jaws including the bipolar electrodes) and wherein the processor is further configured to execute the computer-executable instructions to: apply a therapeutic radio frequency drive signal to at least one of the first or second electrodes for initiating the first treatment cycle (see [0050]) discussing the input from 120 activating the device to “simultaneously activate electrodes in the jaws”).  
Regarding claim 42, Yates provides for a motor coupled to the cutting member and configured to generate rotational motions to advance the cutting member against the captured tissue (motor 102/502 as in figures 7/12 with 502 generates rotational motion to advance the blade at the distal end of 170/570), wherein the processor is further configured to execute the computer-executable instructions to: determine a current drawn by the motor used to advance the cutting member (see [0054]). Yates fails to specifically contemplate that the processor is configured to determine that the current drawn is higher than a second predetermined threshold; and generate the alert based further on comparing the current draw with the second predetermined threshold.  
However, in view of the combination with Zacharias above, the Examiner is of the position that the monitoring of the current drawn by the motor would be an obvious consideration to one in the art. Specifically, the use of the feedback regarding the current draw of the motor and the use of such to alert that the current draw is above a predetermined threshold would have been obvious to one of ordinary skill in the art in view of Zacaharias’ teaching of the use of feedback thresholds for operating parameters to monitor the operation of the system. 
Regarding claim 36, Yates provides for a method of monitoring biological material accumulation onto an end effector of a surgical instrument, the surgical instrument (as in, for example, figure 7) comprising an end effector comprising a cutting member (distal end of the device 100 with the blade 174) and a load cell sensor (see figure 12 with the load cell 550), a memory circuit (portion of 140 with a memory circuit as in [0049]), and a processor coupled to the memory circuit (portion of 140 as in [0049] including a microprocessor), the method comprising: initiating, by the processor, a first treatment cycle (via input from the user input feature 120 for a first treatment), measuring, by the processor, a measure of force used during the first treatment cycle to advance the cutting member through the captured tissue, using the load cell sensor (to monitor feedback from 550 as in [0073]). Yates fails to provide the step of generating, by the processor, an alert based on comparing the measured force value to the predetermined force threshold.  
Zacharias contemplates the use of a load cell to monitor force uses to advance a shaft of a grasping device similar to that of Yates (see 83 being a load cell). Zacaharias further provides for the use of force data from the load cell to be compared against a predetermined threshold and for the generation of an alert if the force value exceeds the predetermined force threshold (see col. 6; 8-13 providing for the comparison of force to a pre-set limitation and waring the operator).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the threshold and warning functionality of Zacharias to the system and processor of Yates to provide for the use of the force data from the 
Regarding claim 41, Yate provides that initiating a treatment cycle comprises applying a therapeutic radio frequency signal to the end effector at least one of the first or second electrodes (see [0048] with the jaws including the bipolar electrodes).  
Regarding claim 48, Yates provides for a motor coupled to the cutting member, and for the step of generating rotational motions, by the motor, to advance the cutting member against the captured tissue (motor 102/502 as in figures 7/12 with 502 generates rotational motion to advance the blade at the distal end of 170/570), wherein the processor is further configured to execute the computer-executable instructions to: determine a current drawn by the motor used to advance the cutting member (see [0054]). Yates fails to specifically contemplate that the processor is configured to determine that the current drawn is higher than a second predetermined threshold; and generate the alert based further on comparing the current draw with the second predetermined threshold.  
However, in view of the combination with Zacharias above, the Examiner is of the position that the monitoring of the current drawn by the motor would be an obvious consideration to one in the art. Specifically, the use of the feedback regarding the current draw of the motor and the use of such to alert that the current draw is above a predetermined threshold would have been obvious to one of ordinary skill in the art in view of Zacaharias’ teaching of the use of feedback thresholds for operating parameters to monitor the operation of the system. Again, Zacharias specifically teaches that such feedback and thresholding provides “a .
Claims 30, 31, 34, 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US Pat. Pub. 2012/0116379 A1 further in view of Zacharias (US Pat. No. 5,720,742) as applied to respective parent claims above, and further in view of Alexander et al. (US Pat. Pub. 2013/0096374 A1)
Regarding claim 30, Yates and Zacharias fail to provide for a connector configured to access the memory circuit, wherein the connector is a micro- USB (universal serial bus) connector.  Alexander, however, provides for the use of a connector in the form of micro-USB connector (see [0101]) to provide for access to a surgical device. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a micro-USB connector as in Alexander to the memory of Yates to provide for a combined device that allows for information to be sent/received to/from the memory circuit of the device. Such, as shown by Alexander, allows for programming of the device as well as for the use of information on the memory external to the device (i.e. for later review by the user, for procedure tracking for a patient).
	Regarding claims 31 and 34, Yates provides for a surgical instrument comprising: an end effector (device 100 as in figure 7) comprising: a cutting member (blade 174), and a load cell sensor configured to sense a measure of force used to advance the cutting member through captured tissue (see figure 12 with 550); a memory circuit to store computer-executable instructions for performing a biological material accumulation monitoring process (portion of 140 with a memory circuit as in [0049]). Yates fails to specifically contemplate a connector in the form of a micro-USB configured to access the memory circuit, and further fails to 
Zacharias contemplates the use of a load cell to monitor force uses to advance a shaft of a grasping device similar to that of Yates (see 83 being a load cell). Zacaharias further provides for the use of force data from the load cell to determine a first minimum force vale for a treatment cycle based on measured first plurality of force values (via the measuring of feedback from the force values from the load cell), compare the first minimum force value to a predetermined force threshold (via the comparison of each force value including the minimum force vale to the threshold), and determine that the measured force exceeds a predetermined threshold (again, the measure of another force value against the threshold) and generate an alert based on comparing the measure force value to the predetermined force threshold (see col. 6; 8-13 providing for the comparison of force to a pre-set limitation and waring the operator).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the threshold and warning functionality of Zacharias to the system and processor of Yates to provide for the use of the force data from the load cell to monitor the operation of the system. Zacharias specifically teaches that such provides “a mechanism to warn the operator and protect sensible elements from over-loading” with such ensuring that the components of Yates are not overloaded during the treatment process. Zacharias, like Yates, fails to contemplate the use of a connector for accessing the memory circuit.

  	Regarding claim 35, Yates provides that the end effector further comprises first and second electrodes, and wherein the first and second electrodes are configured to receive a therapeutic radio frequency drive signal (see [0048] with the jaws including the bipolar electrodes).  
Regarding claim 45, Yates provides for a motor coupled to the cutting member, and for the step of generating rotational motions, by the motor, to advance the cutting member against the captured tissue (motor 102/502 as in figures 7/12 with 502 generates rotational motion to advance the blade at the distal end of 170/570), wherein the processor is further configured to execute the computer-executable instructions to: determine a current drawn by the motor used to advance the cutting member (see [0054]). Yates fails to specifically contemplate that the processor is configured to determine that the current drawn is higher than a second predetermined threshold; and generate the alert based further on comparing the current draw with the second predetermined threshold.  
However, in view of the combination with Zacharias above, the Examiner is of the position that the monitoring of the current drawn by the motor would be an obvious .
Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks filed December 18, 2020 with respect to the prior-noted priority issues as well as the rejection of claims 24-41 under 35 U.S.C. 112(a) for failing to comply with the written description requirement have been fully considered and are persuasive. Specifically, Applicant’s comments in combination with the amendments to each of independent claims 24, 31 and 36 have obviated the previously-noted issues.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 43, 44, 46, 47, 49 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24, 29, 36, 41, 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US Pat. Pub. 2012/0116379 A1 further in view of Zacharias (US Pat. No. 5,720,742).
Claims 30, 31, 34, 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US Pat. Pub. 2012/0116379 A1 further in view of Zacharias (US Pat. No. 5,720,742) as applied to respective parent claims above, and further in view of Alexander et al. (US Pat. Pub. 2013/0096374 A1)

For the sake of completeness, the Examiner notes that claims 43, 44, 46, 47, 49 and 50 are only subject to rejection under 35 U.S.C. 112(a) and not presently rejected under either of 35 U.S.C. 102 or 103. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794